An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pappalardo on 2/8/2021.

The application has been amended as follows: 

On page 1 of the specification, in paragraph 1, on line 15 after “THEREON” please insert “now U.S. Patent No. 10,463,046).

	Please delete claims 5, 7, 10 to 14, 19, 20 and 23 to 27.

	In claim 4 please replace 
	“of claim 3, wherein the at least one amine comprises triethanol,” with
	“of claim 1, wherein triethanolamine is”.

	In claim 18 please replace 
	“of claim 17, wherein the at least one amine comprises triethanol,” with
	“of claim 16, wherein triethanolamine is”.

	In claim 8 please replace “claim 7” with “claim 1”.

	These claims represent claims that were withdrawn from consideration as being  directed to a non-elected species and are now under consideration.  They have been amended to better reflect the claimed 

The following is an examiner’s statement of reasons for allowance: For reasons consistent with that noted in applicants’ response the instantly amended claims are neither taught nor suggested by the prior art.  For claim interpretation purposes the Examiner notes that claims 3 and 17 are directed to an embodiment in which the amine as shown is present in addition to the triethanolamine found in claims 1 and 16.  This is evident from the term “further comprising” as in this component is in addition to those already present in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/8/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765